Citation Nr: 0215342	
Decision Date: 10/30/02    Archive Date: 11/06/02

DOCKET NO.  98-15 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a low 
back disorder.  

(The issue of entitlement to service connection for a low 
back disorder will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from February 1985 to 
October 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1998 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  In March 1999, the veteran testified before a 
Hearing Officer at the VARO in Columbia.  A transcript of 
that hearing is of record.  The veteran requested a hearing 
before a member of the Board in Washington, D.C.  She 
subsequently failed to report for the scheduled August 1999 
hearing.  

The Board notes by way of history that the veteran's claim 
for service connection for a low back disorder was originally 
denied by a rating action issued in August 1992.  She was 
informed of this decision that same month and did not appeal.  
The veteran attempted to reopen her claim, and in an August 
1993 rating action the RO determined that new and material 
evidence had not been presented to warrant reopening her 
claim.  The veteran was notified of this decision by letter 
dated in September 1993.  She again did not appeal the RO's 
decision.  

The Board additionally notes that in January 1998, the 
veteran sought to have her claim for service connection 
reopened.  In the above noted July 1998 rating decision, the 
veteran's claim was denied on the merits, without a finding 
on whether new and material evidence had been presented.  The 
Board is required to first consider whether new and material 
evidence had been presented before the merits of claim can be 
considered; and the Board can make an initial determination 
as to whether evidence is "new and material."  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  In a March 2000 
decision, the Board remanded the veteran's claim to the RO 
for readjudication by the RO under the principles of finality 
and new and material evidence, as provided under applicable 
law and VA regulations.  That development has been completed 
and the veteran's claim is again before the Board.  

Given the favorable decision as outlined below, the Board is 
undertaking additional development on the issue of service 
connection for a low back disorder pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903.)  After 
giving notice and reviewing the veteran's response to the 
notice, the Board will prepare a separate decision addressing 
the above noted issue.  


FINDINGS OF FACT

1.  In an August 1993 rating decision, the veteran's claim 
for service connection for a low back disorder was denied.  
No appeal was filed, and under the law the decision became 
final.  

2.  The subsequently received evidence includes evidence 
which is not cumulative or redundant of evidence previously 
of record and which is so significant that it must be 
considered in order to fairly decide the merits of the claim.  


CONCLUSION OF LAW

The evidence submitted since the previous final decision is 
new and material, and the veteran's claim of entitlement to 
service connection for a low back disorder is reopened.  
38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  It is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  The liberalizing 
provisions of the VCAA are applicable to the issue on appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).

Prior to the RO's most recent consideration of the issue on 
appeal, VA amended its regulations to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits or who attempts to reopen a previously denied 
claim.  66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the regulatory changes 
merely implement the VCAA and do not provide any rights other 
than those provided by the VCAA.  The provisions implementing 
the VCAA are applicable to any claim for benefits received by 
VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by VA as of that date.  
66 Fed. Reg. 45,620, 45,629.

The amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen, 
which was received long before that date. 

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant trying to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA.  Because VA has no authority to make these provisions 
retroactively effective, they are applicable on the date of 
the rule's final publication, August 29, 2001.  
66 Fed. Reg. 45,620, 45,629.  They are not applicable to the 
veteran's claim to reopen, which was received long before 
that date.  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  
The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

As noted above, the veteran's claim for service connection 
for a low back disorder was denied in a August 1993 RO 
decision on the basis that the evidence submitted did not 
show that the veteran had a current disability which had been 
incurred in or aggravated by during her period of service.  
In January 1998, the veteran attempted to reopen her claim, 
and in a rating decision in July 1998 was denied service 
connection for a low back disability.  The veteran appealed 
the RO's denial of her claim.  In a March 2000 decision, the 
Board remanded the veteran's claim to the RO for additional 
development.  

In October 2001, the RO received a statement from a VA staff 
physician regarding the veteran's low back disorder.  In the 
statement, the physician noted that the veteran had been 
under his care for degenerative disc disease of the cervical 
and lumbar spine.  The physician wrote:

It is unusual to encounter this degree of 
degeneration in a person [the veteran's] age.  
Usually in such case there is a history of 
trauma.  [The veteran] recounts back/neck 
trauma while in the military, and to me it is 
a reasonable and credible history.  I think 
there is a strong likelihood she injured her 
spine while on active duty.  

Although the VA staff physician's opinion was apparently 
based upon history provided by the veteran, in the Board's 
view, it constitutes competent medical evidence with respect 
to the apparent onset of the veteran's degenerative disc 
disease during her military service.  This evidence is not 
cumulative or redundant of the evidence previously of record.  
Moreover, it is so significant that it must be considered to 
fairly decide the merits of the veteran's claim.  
Accordingly, it is new and material and the claim is 
reopened.  


ORDER

The Board having determined that new and material evidence 
has been presented, reopening of the claim for service 
connection for a low back disorder is granted.  


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

